       Case 2:18-cv-02151-MSG Document 21 Filed 01/03/19 Page 1 of 1
         Case 2 18-cv-02151-MSG Document 20 Filed 01/02/19 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PEN~SYLV ANIA

TAMAL Y'.'t S. A~EN, on behalf of
herself and others similarly situated
              Plaintiff
               V.                                     CIVIL ACTION NO. 18-215.

POWELL TRACHT:\iIAN, P.C.
       and
POWELL, TRACHTMAN, LOGAi~,
     CARRLE & LOMBARDO, P.C.
       and
POWELL LEGAL GROL'P, P.C.
       and
DAVID T. BOLGER
       and
MICHAEL G. TRACHTMA'.'t
       and
GC'.'tTHER 0. CARRLE
       and
PAUL A. LOGAN
            Defendants

                                             ORDER          ()

       A:'JD ~OW, this    _0.~~---- day of _              _,.~'-f-----·-·_«_v-------' 20I'r,
upon consideration of Plaintiffs' and Defendants' Joint Motion to Approve Settlement and

consideration of the material terms of the agreed-upon settlement of this action, and having

concluded. pursuant to 29 lJ.S.C. § 216(b), that the agreed-upon settlement of this action represents

a fair and reasonable resolution of a bona fide dispute under the Fair Labor Standards Act, it is

hereby ORDERED and DECREED that the Joint \1otion is GRANTED and the settlement of

this action 1s hereby APPROVED and the matter is DIS;VIISSED WITH PREJUDICE.
